Title: To James Madison from Caspar Wistar, Jr., 12 April 1810
From: Wistar, Caspar, Jr.
To: Madison, James


Dr. Sir,Philada. Apl. 12. 1810
The letter which accompanies this was written at my request by one of my patients who lately commanded a Vessel in the London Trade. His communications respecting the subjects to which this letter refers appeared so interesting that I requested him to give me a statement in writing. Altho it is very probable that you have more full information, yet as it is possible that your communications may not include the same facts, I determined to forward them to you. This act of duty as a citizen is particularly agreeable to me as it affords me an opportunity of assuring you of my most sincere & respectful attachment
Caspar Wistar Junr.
P. S. In compliance with the wish of the writer I have cut off his signature but I believe him intitled to full credit.
